Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00221-CV

                                          Comfort ROBERTS,
                                              Appellant

                                             v.
                      Lloyd Douglas Enterprises LLC dba Care Center &
               LLOYD DOUGLAS ENTERPRISES LLC dba River City Care Center
                                    and Steve Robinson,
                                         Appellees

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-12260
                             Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 17, 2014

APPEAL DISMISSED

           The appellant has filed a “Request for non-suit or dismissal of suit,” which we interpret as

a motion to dismiss this appeal. The request is granted and the appeal is dismissed. See TEX. R.

APP. P. 42.1(a)(1).

                                                     PER CURIAM